DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A wavelength dispersive element . . . configured to sweep the beam over a range of angles in a field of view . . .” in claims 1-16.
“A beam splitting device . . . configured to receive the beam generated by the light source . . .” in claim 6.
“A wavelength dispersive element” in claims 17-20.
	With further regard to the above limitation, the terms “element” and “device” are used as substitutes for the word “means” as nonce words or generic placeholders for performing the claimed function.  The generic placeholders are modified by functional language, the placeholder generally being coupled to that functional language by the transition phrase “configured to”.  Finally, each use of a generic placeholder is not modified by sufficient structure or material for performing the claimed function, as “wavelength dispersive” and “beam splitting” are not structural terms known to one having ordinary skill in the art.	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 17, line 6 of the claim states, “directing a beam into a FOV at angles depending on frequency”.  However, line 1 of the claim already recites “a field of view” (FOV).  Therefore, it is unclear if “a FOV” in line 6 of the claim is the same as the FOV from the preamble of the claim, or if this is a different FOV.
As for claim 18, the claim recites, in lines 1-2 of the claim, that the velocity of the object is determined using . . .”a phase of a second phase of the object signal”.  This limitation is unclear, as it is unclear what is meant by “a phase of a second phase”.  Should this limitation be “a phase of a second portion of the object signal” in a similar manner as to “a phase of a first portion of the object signal”?  For purposes of examination below, the examiner will interpret this limitation to be “a phase of a second portion of the object signal”.
Claims 19-20 are rejected by virtue of their dependency on at least claim 17, thereby containing all the limitations of the claim on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 11-12, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davydenko et al (2021/0026017).
Regarding claim 1, Davydenko (Figs. 1, 7, and 9) discloses a light detecting and ranging (LIDAR) system, the system comprising a light source 110 configured to generate a beam 111 having discrete frequencies at different times (see paragraph 0045 – the light source emits light 111 that has a time-varying frequency); a wavelength dispersive element 131 positioned to receive at least a portion of the beam (light 111 is split by a unshown beam splitter into two beams; one of these beams, beam 121, is a measurement signal and is the light sent to the wavelength dispersive element) and configured to sweep the beam over a range of angles in a field of view (FOV), wherein each discrete frequency of the beam corresponds to a different angle in the FOV (see paragraph 0047 – the beam 121 which has different frequencies at different times impinges on the dispersive element, with this element deflecting the frequencies in mutually different directions based on wavelength); a detector 150 positioned to receive portions of the beam that are reflected from an object within the FOV and configured to generate an object signal based on the received portions of the beam (see paragraph 0048); and a processor communicably coupled to the detector (see element 909 in Fig. 9, along with paragraph 0080) configured to: cause the beam to sweep from a first frequency at a first time to a second frequency over a ramp up time period (see paragraph 0047 and paragraph 0074 along with Fig. 7a); cause the beam to sweep from the second frequency back to the first frequency over a ramp down time period (see paragraph 0074 along with Fig. 7a – as seen in the paragraph and that figure, for the last two limitations, during each time period, there is a measurement interval where the frequency of the light increases linearly over time, and then decreases linearly over time) and determine a velocity of the object based on the portions of the beam received by the detector (see paragraphs 0031, 0032, and 0081, for example, as speed of the object can be determined in addition to distance).
As for claim 6, Davydenko further discloses an interferometer (elements 120 and 145 make up an interferometer) and a beam splitting device (not shown, but see paragraph 0046) positioned between the light source and the wavelength dispersive element, the beam splitting device configured to receive the beam 111 generated by the light source and split the beam into an object beam 121 that is directed toward the wavelength dispersive element and a reference beam 122 that is directed toward the interferometer; wherein the interferometer is configured to detect frequencies of the reference beam (the graph on the right side of Fig. 1 and paragraph 0048 indicate that the detector of the interferometer will detect a difference frequency between the frequency of the partial signal and the frequency of the reference signal; the reference signal frequency would therefore be detected as part of the detection of the difference frequency).
Regarding claim 11, Davydenko (Figs. 1 and 9) discloses a system comprising a light source 110 configured to generate a beam 111 having discrete frequencies at different times (see paragraph 0045 – the light source emits light 111 that has a time-varying frequency); a wavelength dispersive element 131 positioned to receive at least a portion of the beam (light 111 is split by a unshown beam splitter into two beams; one of these beams, beam 121, is a measurement signal and is the light sent to the wavelength dispersive element) and configured to sweep the beam over a range of angles in a field of view (FOV), wherein each discrete frequency of the beam corresponds to a different angle in the FOV (see paragraph 0047 – the beam 121 which has different frequencies at different times impinges on the dispersive element, with this element deflecting the frequencies in mutually different directions based on wavelength); a detector 150 positioned to receive portions of the beam that are reflected from an object within the FOV and configured to generate an object signal based on the received portions of the beam (see paragraph 0048); and a processor communicably coupled to the detector (see element 909 in Fig. 9, along with paragraph 0080) configured to: cause the beam to sweep from a first frequency at a first time to a second frequency over a time period (see paragraph 0047); and determine a velocity of the object based on the portions of the beam received by the detector (see paragraphs 0031, 0032, and 0081, for example, as speed of the object can be determined in addition to distance).
As for claim 12, Davydenko further discloses that, to determine the velocity, the processor is further configured to: determine a phase of a first portion of an object signal, the object signal based on the portions of the beam received by the detector; and determine a phase of a second portion of the object signal (for the entire claim, see paragraph 0048 and Fig. 1 – in the opinion of the examiner, because each partial signal 121a-121d interferes with the reference signal 122, this would lead to the interference signal between 121a and 122 being the first portion of the object signal, with the phase being an inherent part of the interference, and the interference signal between 121b and 122 being the second portion of the object signal, with the phase being an inherent part of the interference.  This would lead to the distance, and therefore speed, being obtained for each of the angles/interference signals)
Regarding claim 17, Davydenko (Figs. 1 and 9) discloses a method of determining a velocity of an object within a field of view (FOV) of a sensing system, the method comprising controlling, via a processor (see element 909 in Fig. 9, along with paragraph 0080), a light source 110 to project a beam 111 that is swept from a first frequency to a last frequency starting at a first time over a first time period (see paragraph 0047); projecting the beam toward a wavelength dispersive element 131; directing the beam into a FOV at angles depending on frequency (see paragraph 0047 – the beam 121 which has different frequencies at different times impinges on the dispersive element, with this element deflecting the frequencies in mutually different directions based on wavelength); directing portions of the beam reflected from an object 140 in the FOV to a detector 150 (light that reflects off the object is returned into the system via dispersive element 131, and then passes through circulator 120 and through coupler 145 before reaching detector 150 – see Fig. 1 and paragraphs 0046-0048); generating an object signal based on received portions of the beam from the object in the FOV (see paragraph 0048); and determining, via the processor, a velocity of the object based on the object signal (see paragraphs 0031, 0032, and 0081, for example, as speed of the object can be determined in addition to distance).
As for claim 18, Davydenko further discloses that the velocity of the object is determined using a phase of a first portion of the object signal and a phase of a second portion of the object signal (for the entire claim, see paragraph 0048 and Fig. 1 – in the opinion of the examiner, because each partial signal 121a-121d interferes with the reference signal 122, this would lead to the interference signal between 121a and 122 being the first portion of the object signal, with the phase being an inherent part of the interference, and the interference signal between 121b and 122 being the second portion of the object signal, with the phase being an inherent part of the interference.  This would lead to the distance, and therefore speed, being obtained for each of the angles/interference signals).
As for claim 19, Davydenko further discloses controlling, via the processor, the light source to sweep continuously the beam from the last frequency back to the first frequency after the first time period over a second time period (see, for example, Fig. 7a and paragraph 0074 – the light ramps up in frequency during a first time period and ramps down in frequency after ramping up in frequency); and wherein determining the velocity of the object is based on an object signal corresponding to the object detected during the first time period and an object signal corresponding to the object detected during the second time period (see paragraph 0074 – using partial intervals for determining speed (and distance) allows for any change in angles being brought about by the dispersive element during measurement intervals to be negligible). 
As for claim 20, Davydenko further discloses controlling, via the processor, the light source to project a beam that is swept continuously from the first frequency to the last frequency at a second time during a second time period (see, for example, Fig. 7a and paragraph 0074 – the light ramps up in frequency during a first time period and ramps down in frequency after ramping up in frequency), wherein the second time is after the first time period; wherein determining the velocity of the object is based on an object signal corresponding to the object detected during the first time period and an object signal corresponding to the object detected during the second time period (see paragraph 0074 – using partial intervals for determining speed (and distance) allows for any change in angles being brought about by the dispersive element during measurement intervals to be negligible).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Davydenko et al (2021/0026017).
As for claim 13, Davydenko discloses the claimed invention as set forth above regarding claim 12, but fails to disclose that the phase of the first portion is determined by performing a fast Fourier transform (FFT) on the first portion of the object signal and the phase of the second portion is determined by performing a FFT on the second portion of the object signal.
However, the examiner takes Official notice as to the well known use of fast Fourier transforms when performing processing on an interference signal to obtain phase information, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a FFT in the system of Davydenko to determine the phase of the first and second portions of the object signal, the motivation being that FFTs are notoriously well known ways to accurately and quickly process interference signals in order to obtain desired information from them.
As for claim 14, Davydenko discloses that the processor is further configured to determine a distance of the object from system (see paragraph 0048).  However, while Davydenko fails to disclose that the distance is determined based on the amplitude of the FFT of the first portion of the object signal and the amplitude of the FFT of the second portion of the object signal, the examiner takes Official notice as to the well known use of fast Fourier transforms when performing processing on an interference signal to obtain real world information from the amplitude of the FFT, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a FFT in the system of Davydenko to determine the distance of the object from the system using the amplitude of the FFT on the first and second portions of the object signal, the motivation being that FFTs are notoriously well known ways to accurately and quickly process interference signals in order to obtain desired, real world information from them.
Allowable Subject Matter
Claims 2-5, 7-10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 2, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitation of claim 1, wherein to determine the velocity of the object, the processor is further configured to: identify a first portion of the object signal that corresponds to the object detected during the ramp up time period; and identify a second portion of the object signal that corresponds to the object detected during the ramp down time period, in combination with the rest of the limitations of the above claim.
As to claim 7, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitation of claim 1, wherein the ramp up time period and the ramp down time period correspond to a first frame, wherein the processor is further configured to cause the beam to sweep from the first frequency at a second time to the second frequency over a second ramp up time period and cause the beam to sweep from the second frequency back to the first frequency over a second ramp down time period, and wherein the second time, the second ramp up time period, and the second ramp down time period correspond to a second frame, in combination with the rest of the limitations of the above claim.
As to claim 15, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitation of claim 12, wherein to determine the velocity, the processor is further configured to: determine a time difference between the first portion and the second portion; estimate a wavelength of the beam; and determine the velocity using the phase of the first portion, the phase of the second portion, the time difference, and the wavelength, in combination with the rest of the limitations of the above claim.
As to claim 16, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitation of claim 11, wherein the time period corresponds to a first frame, and wherein the processor is further configured to cause the beam to sweep from the first frequency at a second time to the second frequency continuously over a second time period, wherein the second time period corresponds to a second frame, and wherein to determine the velocity, the processor is further configured to: determine a phase of a first object signal that corresponds to the object in the first frame; determine a phase of a second object signal that corresponds to the object in the second frame; and determine the velocity using the phase of the first portion, the phase of the second portion, and a wavelength corresponding to the first object signal, in combination with the rest of the limitations of the above claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2021/0157000 to Imaki discloses an interferometric laser radar device that calculates the velocity of the target (see Figs. 1 and 5).
	Additionally, while US Pat. 10,838,047 and US Pat. 11,067,671, both to Chong, disclose LIDAR sensing arrangements that project various wavelengths of light to an object at different angles based on the wavelength using a diffraction grating (see the abstract of both patents), neither patent would be available as prior art via the 35 USC 102(b)(2)(A) exception, and the prior publication of each patent (2019/0317199 and 2019/0317194, respectively), would not be available as prior art via the 35 USC 102(b)(1)(A) exception. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        June 4, 2022